Citation Nr: 0821658	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by fatigue, as due to an undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by headaches, as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches (other 
than as due to an undiagnosed illness).

5.  Entitlement to service connection for disability 
manifested by neurologic signs, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for disability 
manifested by respiratory problems, as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a respiratory 
disability (other than as due to an undiagnosed illness).

8.  Entitlement to service connection for disability 
manifested by abnormal weight loss, as due to an undiagnosed 
illness.

9.  Entitlement to service connection for disability 
manifested by pain in the ankles, to include as due to an 
undiagnosed illness.

10.  Entitlement to service connection for disability 
manifested by pain in the right hip, as due to an undiagnosed 
illness.

11.  Entitlement to service connection for a right hip 
disability (other than as due to an undiagnosed illness).

12.  Entitlement to service connection for disability 
manifested by neck pain, as due to an undiagnosed illness.

13.  Entitlement to service connection for a cervical spine 
disability (other than as due to an undiagnosed illness).

14.  Entitlement to service connection for disability 
manifested by muscle pain, to include as due to an 
undiagnosed illness.

15.  Entitlement to service connection for a cardiac 
disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1961 to 
August 1963 and from December 1990 to March 1991.  The 
veteran additionally had service in reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in May 2004, and a 
substantive appeal was received in July 2004.

The Board has significantly refashioned the identification of 
the issues on appeal in this case, in an effort to achieve 
appropriate clarity regarding the various contentions which 
are currently on appeal.  The reasons for the refashioning of 
each issue is explained in more detail as each issue is 
addressed below.  In particular, however, the Board notes 
that the issue of entitlement to service connection for a 
cardiac disability has been added to the list of disabilities 
on appeal because the veteran's claimed symptoms in some of 
his claims citing an undiagnosed illness have recently been 
medically attributed to a cardiac pathology.  As the 
veteran's claims are entitled to consideration on a direct 
basis, the Board believes that a claim of service connection 
for an underlying cardiac disease is contemplated by the 
veteran's express claims for service connection for the 
symptomatology medically attributed to a cardiac disability.  
Thus, the Board views a claim of entitlement to service 
connection for a cardiac disability to be currently on 
appeal.

The Board notes that the veteran's appeal originally included 
the additional issue of entitlement to service connection for 
residuals of a hyperextension injury, left shoulder, with 
rotator cuff injury and degenerative changes.  However, a 
July 2005 RO rating decision granted this claim, fully 
resolving that issue on appeal.  Thus, the issue is no longer 
on appeal and not further addressed by the Board in this 
decision.

The Board also notes that the veteran's July 2004 substantive 
appeal requested an opportunity to testify before the Board 
at a hearing in Washington, D.C.  The record reflects that 
the veteran was properly scheduled for the requested hearing, 
to be held in May 2008.  The veteran failed to report for 
this hearing and has not presented good cause nor has he 
requested a rescheduling.

The issues of entitlement to service connection for headaches 
(other than as due to an undiagnosed illness), a respiratory 
disability (other than as due to an undiagnosed illness), a 
disability manifested by pain in the ankles (to include as 
due to an undiagnosed illness), a right hip disability (other 
than as due to an undiagnosed illness), a cervical spine 
disability (other than as due to an undiagnosed illness), a 
disability manifested by muscle pain (to include as due to an 
undiagnosed illness), and entitlement to service connection 
for a cardiac disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current gastrointestinal symptoms have been 
attributed to the known clinical diagnosis of 
gastroesophageal reflux disease.

2.  Gastroesophageal reflux disease was not manifested during 
the veteran's active duty service or for several years 
thereafter, nor is any current gastroesophageal reflux 
disease otherwise related to the veteran's active duty 
service.

3.  The veteran's current fatigue symptoms have been 
attributed to at least one known clinical diagnosis, 
including pulmonary fibrosis, clinical depression, and 
cardiac disease.

4.  The veteran's current headache symptoms have been 
attributed to the known clinical diagnoses of cervical spine 
spurring and disk space narrowing.

5.  The veteran's current neurologic signs and symptoms have 
been attributed to the known clinical diagnosis of diabetic 
neuropathy.

6.  Diabetes and diabetic neuropathy were not manifested 
during the veteran's active duty service or for several years 
thereafter, nor is any current diabetes or diabetic 
neuropathy otherwise related to the veteran's active duty 
service.

7.  The veteran's current respiratory symptoms have been 
attributed to the known clinical diagnoses of pulmonary 
fibrosis and 'amiodarone lung.'

8.  The veteran's current right hip pain symptoms have been 
attributed to the known clinical diagnosis of degenerative 
joint disease or the right hip.

9.  The veteran's current neck pain symptoms have been 
attributed to the known clinical diagnoses of cervical spine 
spurring and disk space narrowing.

10.  The veteran's past history of abnormal weight loss 
symptoms has been attributed to at least one known clinical 
diagnosis, including his diagnosed cardiac disease.


CONCLUSIONS OF LAW

1.  Any current chronic disability manifested by 
gastrointestinal symptoms, to include an undiagnosed illness, 
was not incurred in or aggravated by the veteran's active 
duty service nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.317 (2007).

2.  The criteria for entitlement to service connection for an 
undiagnosed disability manifested by the symptom of fatigue 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.317 (2007).

3.  The criteria for entitlement to service connection for a 
disability manifested by headaches, on the basis of being due 
to an undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.317 (2007).

4.  Any current chronic disability manifested by neurologic 
signs and symptoms, to include an undiagnosed illness, was 
not incurred in or aggravated by the veteran's active duty 
service nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.317 (2007).

5.  The criteria for entitlement to service connection for a 
disability manifested by respiratory symptoms, on the basis 
of being due to an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.317 (2007).

6.  The criteria for entitlement to service connection for a 
disability manifested by right hip pain, on the basis of 
being due to an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.317 (2007).

7.  The criteria for entitlement to service connection for a 
disability manifested by neck pain, on the basis of being due 
to an undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.317 (2007).

8.  The criteria for entitlement to service connection for an 
undiagnosed disability manifested by abnormal weight loss 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  A letter dated May 2004 informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
May 2004 letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2004 letter was originally sent to 
the appellant prior to the most recent RO readjudication of 
this case in connection with the issuance of a July 2005 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The May 2004 VCAA letter expressly notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any ratings that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a May 
2004 letter notifying him to submit evidence detailing the 
nature and history of his claimed disabilities.  In any 
event, as the Board finds below that service connection is 
not warranted for any of the issues addressed by a final 
Board decision at this time, no ratings or effective dates 
will be assigned and any questions as to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran was afforded a VA examination in connection with 
this appeal in April 2005.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The issues on appeal involve claims of service connection for 
chronic disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
certain organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Entitlement to service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness

Service medical records are silent as to any complaints 
regarding gastrointestinal disability with the possible 
exception of a January 1990 report.  The January 1990 
treatment note shows that the veteran complained of a "GI 
bleed" and this was considered to be "[secondary] to 
Feldene use."  However, no other significant symptoms of 
gastrointestinal abnormality were documented during active 
duty service.  Significantly, a March 1991 medical evaluation 
report shows that the veteran denied having any "stomach or 
belly pain, nausea, diarrhea, or bloody bowel movements."  
This March 1991 report was completed around the time of the 
veteran's final separation from active duty service.  

Furthermore, the Board notes that bleeding is not among the 
symptoms associated with the veteran's current appeal for 
entitlement to service connection for a disability manifested 
by gastrointestinal symptoms.  In the April 2005 VA 
examination report, the veteran's report of his pertinent 
symptoms included a statement that he "never had 
gastrointestinal bleeding."

The veteran's service medical records contain numerous 
examination reports over the years which uniformly show that 
the veteran was clinically determined to be free of any 
gastrointestinal abnormalities; the "abdomen and viscera" 
as well as the "anus and rectum" categories of medical 
evaluation were consistently noted to produce clinically 
normal results with no pertinent abnormalities noted.  The 
only pertinent suggestion of gastrointestinal abnormality 
contained in the service medical records is the January 1990 
report of bleeding due to a medication; this symptom is not 
part of the veteran's claimed current symptomatology and, in 
any event, the veteran reported in March 1991 that he did not 
experience any significant gastrointestinal symptoms.  Thus, 
the service medical records strongly suggest that any 
gastrointestinal symptoms the veteran may have experienced 
during any period of active duty service were not a 
manifestation of a chronic gastrointestinal disability and 
were not related to the veteran's current gastrointestinal 
symptom complaints.  The service medical records strongly 
suggest that neither the veteran nor trained medical 
professionals believed that there was a chronic 
gastrointestinal disability during service.  The Board notes 
that even currently the veteran does not expressly claim that 
his current gastrointestinal symptoms were first manifested 
during a period of active duty service.

The Board notes that an April 2005 VA examination report 
expressly attributes the veteran's gastrointestinal symptoms 
to a known diagnosis: "Gastroesophageal reflux disease."  
The examiner discusses that the veteran is usually able to 
control the symptoms with medication, but still occasionally 
experiences "reflux" and "'upset stomach' with some 
nausea."  The examiner noted that the veteran "does not 
have other gastrointestinal problems such as chronic diarrhea 
or constipation."  The veteran also was noted to have denied 
even experiencing gastrointestinal bleeding.

The examiner expressly identifies all symptom complaints for 
which no known diagnosis could be identified, and no 
gastrointestinal symptoms are noted to be unexplained.  The 
examiner's report of final impressions includes the medical 
finding that "He has GERD, known, accounts for GI 
symptoms."

Thus, the Board finds that the preponderance of the evidence 
is against entitlement to service connection for 
gastrointestinal disability, to include as due to an 
undiagnosed illness.  First, the Board observes that the 
veteran has been diagnosed with gastroesophageal reflux 
disease accounting for all current gastrointestinal symptoms; 
this diagnosis has not been contradicted or disputed in the 
record.  Thus, the veteran's reported gastrointestinal 
symptoms have been attributed to at least one competent 
medical diagnosis; it is not the case that the claimed 
disability is unattributable to any known clinical diagnosis 
by medical experts.  Service connection is therefore not 
warranted on the basis of an undiagnosed illness.

Additionally, service connection is not warranted on a direct 
theory because the preponderance of the evidence is against 
finding that gastroesophageal reflux disease manifested 
during the veteran's service or within one year following 
service.  As discussed above, the service medical records 
show no indication of the gastrointestinal symptomatology 
currently reported by the veteran.  The current diagnosis of 
gastroesophageal reflux disease has never been medically 
presented with any indication of a relationship to service, 
including in the April 2005 VA examination report associated 
with this service connection claim.

Entitlement to service connection for disability manifested 
by fatigue, to include as due to an undiagnosed illness

Development of the veteran's appeal has clarified the 
veteran's claim to the point where it now appears that his 
own presentation associates his fatigue symptomatology with 
other current disabilities pertinent to this appeal.  
Specifically, the April 2005 VA examination report 
pertinently noted that the veteran himself "does not believe 
that he has any fatigue that is not explained by his cardiac 
or pulmonary limitations."  The veteran did add that his 
chronic depression "might add an element of fatigue."  
Thus, in light of this most recent presentation of the 
veteran's account of his symptomatology, the veteran himself 
attributes his complaints of fatigue to other primary 
pathologies.

The Board finds that service connection is not warranted for 
fatigue based on an undiagnosed illness as the fatigue have 
been attributed to known diagnoses.  The April 2005 VA 
examination report contains the examiner's competent medical 
conclusions agreeing with the veteran's own assessment to the 
extent that it indicates that the fatigue symptoms are due to 
existing known diagnoses.  Specifically, the examiner finds 
that the veteran's diagnosed cardiac disability, respiratory 
disability, and chronic depression provide "complete 
explanation for any level of fatigue he describes."  There 
is no contradictory probative evidence of record.  The Board 
finds the preponderance of the evidence demonstrates that the 
veteran's fatigue has been attributed to known diagnoses.

To the extent that any current fatigue may be a symptom of a 
cardiac or pulmonary disability, such fatigue symptomatology 
will be contemplated in the consideration of entitlement to 
service connection for cardiac and pulmonary disabilities.  
There is otherwise no competent evidence of record linking 
any symptoms of clinically significant fatigue to active duty 
in a direct manner.  The service medical records are silent 
as to complaints of unusual fatigue, and no other medical 
evidence of record otherwise attributes symptoms of any 
fatigue to onset during service.  As this appeal raises 
questions regarding whether the veteran's current cardiac and 
pulmonary pathologies may be service connected, the remand 
section below will direct appropriate development of the 
evidence to address those matters.  Beyond what is noted in 
the consideration of the issues of cardiac and respiratory 
disability in this appeal, there is not otherwise any 
probative evidence of record indicating that current symptoms 
of fatigue are associated with any chronic disability for 
which service connection has been claimed or is currently in 
effect.

Entitlement to service connection for disability manifested 
by headaches, as due to an undiagnosed illness

As previously mentioned in the Board's discussion of the 
veteran's claim involving symptoms of fatigue, development of 
this appeal has produced evidence of medical diagnoses that 
suggest the existence of intertwined relationships between 
certain disabilities pertinent to this appeal.  This is again 
pertinent with regard to the issue of headache symptoms in 
this case, as discussed below, because the medical evidence 
suggests that the veteran's headache complaints may be 
related to a cervical spine pathology.  The cervical spine 
pathology diagnosed during the April 2005 VA examination was 
evaluated because the veteran expressly identified pain in 
his neck among his specific complaints to the doctor in 
discussing his separate claim of joint pain due to 
undiagnosed illness.  The April 2005 VA examiner originally 
explained that "Should there be some neck condition 
discovered on x-ray, it would seem that the headaches 
occurring at the same time ... would very likely be secondary 
to any neck pathology discovered."  Subsequently, the same 
examination report notes that a neck condition was found on 
x-ray: "spurring and C6-7 disc space narrowing provide an 
explanation for cause of neck pain and headaches."

The Board finds that service connection is not warranted for 
headaches based on an undiagnosed illness as the headaches 
have been attributed to known diagnoses.  The April 2005 VA 
examination resulted in a pertinent diagnosis of headaches 
explained by a cervical spine pathology of "spurring and C6-
7 disc space narrowing."  This opinion is not contradicted 
by any probative evidence of record.  The Board finds that 
the preponderance of the evidence demonstrates that the 
veteran's headaches have been attributed to known diagnoses.

To the extent that any current headache complaints may be 
symptomatic of a cervical spine disability, such headache 
symptomatology will be contemplated in the consideration of 
entitlement to service connection for a cervical spine 
disability.  There is otherwise no competent evidence of 
record linking any symptoms of clinically significant 
headaches to active duty in a direct manner.  The service 
medical records are silent as to complaints of unusual 
headaches, and no other medical evidence of record otherwise 
attributes symptoms of any headaches to onset during service.  
As this appeal raises questions regarding whether the 
veteran's current cervical spine pathologies may be service 
connected, the remand section below will direct appropriate 
development of the evidence to address that matter.  Beyond 
what is noted in the consideration of the issue of cervical 
spine disability in this appeal, there is not otherwise any 
probative evidence of record indicating that current headache 
symptoms are associated with any chronic disability for which 
service connection has been claimed or is currently in 
effect.

Entitlement to service connection for disability manifested 
by neurologic signs, to include as due to an undiagnosed 
illness

Service connection is not warranted for neurologic signs on a 
direct basis as there is no competent evidence of record 
linking any neurologic signs to active duty in any way.  The 
service medical records are silent as to complaints of 
neurologic symptoms.  The April 2005 VA examination report 
shows that the veteran reported that the neurologic "pains" 
he experiences have occurred "for the past five years."  
This identifies an onset in approximately the year 2000, and 
does not suggest any such symptomatology is claimed to have 
manifested during service or for many years following his 
final separation from active duty service in March 1991.

The April 2005 VA examination report includes a diagnostic 
impression of "Neurologic symptoms consisting of sharp, 
electric-like pains intermittently in the extremities, 
consistent with diab[etic] neuropathy."  The April 2005 
report does not link this pathology to the veteran's active 
duty service, nor does any other medical evidence of record.  
Rather, the April 2005 report attributes the veteran's 
current neurologic signs to his currently diagnosed diabetes 
and its related diabetic neuropathy.

The Board observes that there is no suggestion in the record 
that the veteran's currently diagnosed diabetes is related to 
his military service, and the veteran has not expressly 
raised any such contention.  The service medical records are 
silent as to complaints or diagnosis related to diabetes.  No 
other medical evidence of record suggests that the currently 
diagnosed diabetes is etiologically related to the veteran's 
military service.  Significantly, the April 2005 VA 
examination report reflects that the veteran's medical 
history, as provided by the veteran, indicates that 
"diabetes has been present since the year 2000."

Neither the evidence of record, nor the veteran himself, 
contends that the veteran's current diabetes diagnosis 
manifested during service or within a year following 
separation from active duty service.  This lengthy period 
without complaint or treatment for diabetes weighs against 
finding that the diabetes diagnosis warrants service 
connection on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  There is no probative evidence of 
record suggesting that the diabetes diagnosis is otherwise 
causally related to the veteran's military service.

The Board further finds that service connection is not 
warranted for neurologic signs based on an undiagnosed 
illness as the neurologic signs have been attributed to a 
known diagnosis.  The April 2005 VA examination resulted in a 
pertinent diagnosis of diabetic neuropathy, and the veteran's 
neurologic signs have been medically attributed to this 
diagnosis.  This opinion is not contradicted by any probative 
evidence of record.  The Board finds that the preponderance 
of the evidence demonstrates that the veteran's neurologic 
signs have been attributed to a known diagnosis.

Entitlement to service connection for disability manifested 
by respiratory problems, as due to an undiagnosed illness

As previously mentioned, development of this appeal has 
produced evidence of medical diagnoses that suggest the 
existence of intertwined relationships between certain 
disabilities pertinent to this appeal.  This is again 
pertinent with regard to the issue of respiratory disability 
in this case, as discussed below, because the medical 
evidence suggests that the veteran's respiratory symptoms may 
be related to the veteran's cardiac pathologies which, in 
turn, may include diagnoses warranting service connection.  
The April 2005 VA examination report indicates that the 
veteran's respiratory disabilities are "due to amiodarone 
given about five years ago."  The Board notes that this 
description indicates that the cause of the pathology began 
around the year 2000.  The report makes this observation in 
the context of discussing the veteran's treatment history for 
cardiac pathology and, moreover, the Board takes 
administrative notice that amiodarone is a medication 
associated with such cardiac treatments.

The Board finds that service connection is not warranted for 
a respiratory disability based on an undiagnosed illness as 
the veteran's respiratory disability has been attributed to 
known diagnoses.  The April 2005 VA examination report 
contains the examiner's competent medical diagnostic 
impression that the "Respiratory symptoms are all accounted 
for by the known pulmonary fibrosis."  The examiner's 
discussion includes the explanation that "This examiner was 
unable to elicit any history of dyspnea or any other 
respiratory symptom, which would be incompatible with the 
known problem, and that is his 'amiodarone lung,' as his 
current doctors have diagnosed."  There is no contradictory 
probative evidence of record.  The Board finds the 
preponderance of the evidence demonstrates that the veteran's 
respiratory disability has been attributed to a known 
diagnosis.

Consideration of whether service connection may be warranted 
for the veteran's diagnosed pulmonary fibrosis or 'amiodarone 
lung' on any other basis is addressed in the remand section 
below.  To the extent that this appeal raises the claim that 
the veteran's current respiratory symptoms may warrant 
service connection as secondary to a cardiac disability, that 
aspect of the claim has been set apart as a distinct issue 
and is addressed in the remand portion of this decision.

Entitlement to service connection for disability manifested 
by pain in the right hip, as due to an undiagnosed illness

The April 2005 VA examination report indicates that, among 
the veteran's complaints of unexplained joint pain, the 
described right hip pain is explained by degenerative joint 
disease revealed on x-ray.

The Board finds that service connection is not warranted for 
the veteran's right hip pain based on an undiagnosed illness 
as the veteran's right hip pain has been attributed to a 
known diagnosis.  The April 2005 VA examination report 
contains the examiner's competent medical diagnostic 
impression: "Rt hip xray - mild DJD explains hip pain."  
There is no contradictory probative evidence of record.  The 
Board finds the preponderance of the evidence demonstrates 
that the veteran's right hip pain has been attributed to a 
known diagnosis.

Consideration of whether service connection may be warranted 
for the veteran's diagnosed degenerative joint disease of the 
right hip on any other basis has been fashioned into a 
distinct issue in this appeal and is addressed in the remand 
section below.

Entitlement to service connection for disability manifested 
by neck pain, as due to an undiagnosed illness

The April 2005 VA examination report indicates that, among 
the veteran's complaints of unexplained joint pain, the 
described neck pain is explained by spurring and disc space 
narrowing revealed on x-ray.

The Board finds that service connection is not warranted for 
the veteran's neck pain based on an undiagnosed illness as 
the veteran's neck pain has been attributed to a known 
diagnosis.  The April 2005 VA examination report contains the 
examiner's competent medical diagnostic impression that 
"spurring and C6-7 disc space narrowing provide an 
explanation for cause of neck pain and headaches."  There is 
no contradictory probative evidence of record.  The Board 
finds the preponderance of the evidence demonstrates that the 
veteran's neck pain has been attributed to a known diagnosis.

Consideration of whether service connection may be warranted 
for the veteran's diagnosed spurring and disc space narrowing 
in the cervical spine on any other basis has been fashioned 
into a distinct issue in this appeal and is addressed in the 
remand section below.

Entitlement to service connection for disability manifested 
by abnormal weight loss, as due to an undiagnosed illness

The April 2005 VA examination report addresses the veteran's 
claim of experiencing abnormal weight loss and determines 
that past abnormal weight loss was due to a known medical 
diagnosis and, moreover, there is currently no remaining 
manifestation of such symptomatology.  The examination report 
explains that "Four years ago, when the cardiac condition 
was at its worst, he lost from 240 down to 205 pounds; 
however, he knows he has regained to 220.  (That is confirmed 
by his weight of 221 today.)"  This discussion leads the 
examiner's note in his diagnostic impressions that the 
veteran currently has "no abnormal wt loss."

To the extent that the most probative evidence of record 
shows that the veteran no longer manifests any abnormal 
weight loss, the Board notes that service connection cannot 
be established without a current chronic disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992).  In any event, however, 
it is now established that the veteran's past abnormal weight 
loss has been medically attributed to a known medical 
diagnosis; this medical conclusion is uncontradicted in the 
probative evidence of record.  Thus, service connection 
cannot be warranted for weight loss on the basis of being a 
manifestation of an undiagnosed illness.

To the extent that any weight loss may have been a symptom of 
a diagnosed cardiac pathology, such symptomatology is now 
contemplated in the separate issue of entitlement to service 
connection for a cardiac disability.  That issue is addressed 
in the remand portion of this decision below.

Conclusion

The Board acknowledges the veteran's own statements that he 
experiences the various symptoms discussed above due to an 
undiagnosed illness caused by his military service.  The 
Board also acknowledges that the veteran has a background as 
a medical worker, as asserted by the veteran in his July 2004 
substantive appeal submission.  However, although the record 
confirms that the veteran has worked as a "Nurse 
Anesthetist" as indicated on the veteran's most recent Form 
DD 214, there is no indication that the veteran possesses a 
specialized expertise or educational background to be 
competent to provide evidence regarding medical diagnosis or 
etiology.  The Board must rely upon the conclusions of 
medical experts regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, the 
Board must find that the April 2005 VA examination report 
which competently attributes the current symptoms discussed 
above to known clinical disabilities is the most probative 
evidence presented on these questions.  The Board further 
notes that the veteran has not expressly asserted that his 
diagnosed gastroesophageal reflux disease or his diabetes 
were first manifested during service, and the contemporaneous 
and probative evidence of record does not otherwise suggest 
that these pathologies were caused during service.  The 
preponderance of the competent evidence is against the claims 
the Board has addressed above, and thus there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination upon any of 
those issues.  38 U.S.C.A. § 5107(b).  38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for disability manifested 
by gastrointestinal symptoms is not warranted.  To this 
extent, the appeal is denied.

Entitlement to service connection for disability manifested 
by fatigue is not warranted on the basis of being the result 
of an undiagnosed illness.  To this extent, the appeal is 
denied.

Entitlement to service connection for disability manifested 
by headaches is not warranted on the basis of being the 
result of an undiagnosed illness.  To this extent, the appeal 
is denied.

Entitlement to service connection for disability manifested 
by neurologic signs and symptoms is not warranted.  To this 
extent, the appeal is denied.

Entitlement to service connection for a disability manifested 
by respiratory symptoms is not warranted on the basis of 
being the result of an undiagnosed illness.  To this extent, 
the appeal is denied.

Entitlement to service connection for a disability manifested 
by right hip pain is not warranted on the basis of being the 
result of an undiagnosed illness.  To this extent, the appeal 
is denied.

Entitlement to service connection for a disability manifested 
by neck pain is not warranted on the basis of being the 
result of an undiagnosed illness.  To this extent, the appeal 
is denied.

Entitlement to service connection for a disability manifested 
by abnormal weight loss is not warranted.  To this extent, 
the appeal is denied.


REMAND

The veteran's claims of entitlement to service connection for 
a disability manifested by respiratory problems, by fatigue, 
and by weight loss, were denied in the above decision to the 
extent that they are shown not be associated with any 
undiagnosed illness.  However, these claims must be 
additionally adjudicated on a direct basis.  The April 2005 
VA examination report indicates that the claimed symptoms may 
be attributed to the veteran's cardiac pathology or, in the 
case of the fatigue symptoms, also attributed to his 
respiratory disability.  There is no etiology opinion of 
record with regard to whether any of the veteran's current 
cardiac diagnoses were caused or aggravated by his military 
service.  The Board notes that service medical records, 
including a report dated March 1989, reflect awareness of a 
diagnosis of atrial fibrillation which the veteran identified 
as dating back to 1984; this date of original diagnosis is 
also consistent with what the veteran reported to the April 
2005 VA examiner.

The Board believes that a VA examination with an etiology 
opinion is warranted to review the evidence of record and 
address the essential medical questions in this case.  As 
discussed above, the April 2005 VA examination report 
indicates that the veteran's "cardiac history is very 
complicated."  Further development of the record is 
necessary for appropriate appellate review of these issues.

Concerning the veteran's claims of entitlement to service 
connection for disability manifested by pain in joints, the 
April 2005 VA examination report shows that the veteran 
specified to the doctor that his symptoms featured pain in 
the ankles, the right hip, and the cervical spine.  The April 
2005 VA examiner found that the veteran's right hip pain was 
attributable to the objectively demonstrated diagnosis of 
degenerative joint disease of the right hip.  The examiner 
did not offer any opinion as to whether the diagnosed 
degenerative joint disease of the right hip was etiologically 
related to service, and did not address the fact that the 
veteran's service medical records document a right hip injury 
during active duty service in February 1962.  The Board 
believes that an etiology opinion regarding whether the 
veteran's current right hip diagnosis is etiologically 
related to his military service is necessary before proper 
appellate review of the issue may proceed.

Additionally, the Board believes it is reasonable to obtain 
an etiology opinion regarding the veteran's cervical spine 
disability diagnosed during the April 2005 examination.  This 
disability has been medically linked to two of the veteran's 
symptom complaints involved in his appeal (headaches and neck 
pain) and there is not currently a medical opinion addressing 
the question of etiology of this recently diagnosed cervical 
spine disability.

The veteran's claim of entitlement to service connection for 
headaches (other than as due to an undiagnosed illness), 
should be viewed as inextricably intertwined with the issue 
of entitlement to service connection for a cervical spine 
disability, as the outcome of the cervical spine issue could 
impact the headache issue.  Accordingly, appellate 
consideration of the issue of entitlement to service 
connection for headaches (other than as due to an undiagnosed 
illness) is deferred pending adjudicative action on the issue 
of service connection for a cervical spine disability.

With regard to the veteran's complaints of ankle pain due to 
an undiagnosed illness, the Board notes that the April 2005 
VA examination report shows that after x-rays and complete 
examination, the veteran's "ankle pains are of undiagnosed 
etiology."  Service connection on the basis of 
manifestations of an undiagnosed illness requires objective 
evidence perceptible to an examining physician, or other non-
medical indicators that are capable of independent 
verification.  The Board notes, however, that the April 2005 
VA examination report does not identify any objective 
indications of painful symptomatology of the ankles and the 
examiner did not address whether or not the veteran's 
described ankle pain was independently verifiable.  As this 
case otherwise presents a necessity for further medical 
development, the Board finds it reasonable to include this 
issue in an effort to afford the veteran's claim every 
consideration and attempt to identify any objective or 
independent verifiability of the veteran's described ankle 
joint pains.

Similarly, the veteran's complaints of muscle pain due to an 
undiagnosed illness was also evaluated by the April 2005 VA 
examiner; the examiner's conclusions stated "Myalgias with 
soreness in the muscles of the lower extremities, not 
otherwise explained.  No diagnosed cause."  However, as was 
the case with regard to the veteran's complaints of ankle 
pain, none of the April 2005 VA examination report's 
discussion of this matter identifies any objective 
indications of painful symptomatology and the examiner did 
not address whether or not the veteran's described ankle pain 
was independently verifiable.  As this case otherwise 
presents a necessity for further medical development, the 
Board finds it reasonable to include this issue in an effort 
to afford the veteran's claim every consideration and attempt 
to identify any objective or independent verifiability of the 
veteran's described lower extremity muscle pains.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

As this claim is being remanded for review of newly submitted 
evidence, the Board finds it reasonable to give additional 
notice to expressly comply with the Dingess/Hartman decision.  
Even though this case involves a claim of entitlement to an 
increased disability rating, the Board believes that the 
Dingess/Hartman analysis may analogously apply.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current cardiac 
disease.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

a)  Please clearly identify all diagnoses 
of current, chronic cardiac disease found 
in examining the veteran.

b)  Please provide an opinion, for each 
cardiac disease diagnosed in the veteran, 
as to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that it manifested during 
the veteran's active duty service or was 
otherwise caused by the veteran's 
service.  In providing this opinion, 
please provide a clear discussion of the 
nature and etiology of any cardiac 
disorders which manifested during 
service.

c)  If a cardiac diagnosis is found to 
have pre-existed service, please 
provide an opinion as to whether it is 
at least as likely as not that the 
disorder was in any way permanently 
aggravated (i.e., increased in severity 
beyond the natural progress of the 
disorder) in service?

d)  If in-service permanent aggravation 
of a cardiac diagnosis is found, please 
discuss this aggravation by describing 
the severity and symptoms of the 
disorder prior to in-service 
aggravation and describing the symptoms 
and severity of the disorder following 
in-service permanent aggravation.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
respiratory disease.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please clearly identify all diagnoses 
of current, chronic respiratory disease 
found in examining the veteran.

b)  Please provide an opinion, for each 
respiratory disease diagnosed in the 
veteran, as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that it manifested 
during the veteran's active duty service 
or was otherwise caused by the veteran's 
service.  In providing this opinion, 
please provide a clear discussion of the 
nature and etiology of any respiratory 
disorders which manifested during 
service.

c)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any chronic respiratory disease is 
proximately due to, caused by, or 
aggravated by any cardiac diagnosis?  
In answering this question, please 
specify which cardiac diagnosis or 
diagnoses have caused or aggravated the 
respiratory disease.

4.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current right 
hip disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please clearly identify all diagnoses 
of current, chronic right hip disability 
found in examining the veteran.

b)  Please provide an opinion, for each 
right hip disability diagnosed in the 
veteran, as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that it manifested 
during the veteran's active duty service 
or was otherwise caused by the veteran's 
service.  In providing this opinion, 
please provide a clear discussion of the 
nature and etiology of any right hip 
disability which manifested during 
service.  Additionally, please 
specifically discuss whether any chronic 
disability of the right hip is 
etiologically related to the in-service 
right hip injury documented in the 
veteran's service medical records from 
February 1962.

5.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current cervical 
spine disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please clearly identify all diagnoses 
of current, chronic cervical spine 
disability found in examining the 
veteran.

b)  Please provide an opinion, for each 
cervical spine disability diagnosed in 
the veteran, as to whether it is at least 
as likely as not (a 50 percent or higher 
degree of probability) that it manifested 
during the veteran's active duty service 
or was otherwise caused by the veteran's 
service.  In providing this opinion, 
please provide a clear discussion of the 
nature and etiology of any cervical spine 
disability which manifested during 
service.

6.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
bilateral ankle pain, and to evaluate 
whether there are any objective medical 
signs or otherwise independently 
verifiable indications of ankle pain 
symptomatology.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please discuss whether there is 
objective medical evidence or other 
independently verifiable indications of 
ankle pain symptomatology for the 
veteran.

b)  Please identify each current 
diagnosis found in the veteran which 
manifests in symptoms of ankle pain, if 
any.

c)  For each current diagnosis of 
chronic disability manifesting in 
symptoms of ankle pain, please state 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disability was manifested 
during the veteran's active duty 
service or otherwise caused by the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical 
records.

7.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
lower extremity muscle pain, and to 
evaluate whether there are any objective 
medical signs or otherwise independently 
verifiable indications of lower extremity 
muscle pain symptomatology.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the veteran, the 
examiner should respond to the following:

a)  Please discuss whether there is 
objective medical evidence or other 
independently verifiable indications of 
muscle pain symptomatology for the 
veteran.

b)  Please identify each current 
diagnosis found in the veteran which 
manifests in symptoms of muscle pain, 
if any.

c)  For each current diagnosis of 
chronic disability manifesting in 
symptoms of muscle pain, please state 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disability was manifested 
during the veteran's active duty 
service or otherwise caused by the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical 
records.


8.  After completion of the above, and any 
other development which may be deemed 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  This 
readjudication should include the deferred 
issue of entitlement to service connection 
for headaches (other than as due to an 
undiagnosed illness).  If any claim 
remains denied, then the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


